Dismiss and Opinion Filed November 18, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00953-CR

                    VICTOR JEWELL BLACK, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 7
                           Dallas County, Texas
                   Trial Court Cause No. F09-62734-Y

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Evans
                          Opinion by Justice Pedersen, III
      Victor Jewell Black is attempting to appeal the trial court’s order denying his

October 21, 2020 “Motion for Release of Forensic’s Report of State’s Exhibit -14 –

Knife.”

      Generally, this Court has jurisdiction to consider appeals by criminal

defendants only after a judgment of conviction. Gutierrez v. State, 307 S.W.3d 318,

321 (Tex. Crim. App. 2010); see Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—

Dallas 1998, no pet.) (appellate courts may consider appeals by criminal defendants

only after conviction or entry of appealable order); Rabbani v. State, 494 S.W.3d

778, 780 (Tex. App.—Houston [14th Dist.] 2016, pet. ref’d) (same). There are a few
very limited exceptions to this general rule. See Wright, 969 S.W.2d at 589. In the

absence of an appealable judgment or order, we are without jurisdiction to hear an

appeal.

      Black had the right to appeal the November 22, 2010 written judgment of

conviction, and he exercised that right. See Black v. State, No. 05-10-01558-CR,

2012 WL 26501, at *2 (Tex. App.—Dallas, Jan. 25, 2012, pet. ref’d) (mem. op., not

designated for publication). The trial court’s order denying Black’s request for a

copy of a report that was neither offered nor admitted as evidence at trial is not an

order from which the Texas Legislature has authorized an appeal.

      Under these circumstances, we have no other option than to dismiss this

appeal for want of jurisdiction.




                                           /Bill Pedersen, III//
200953f.u05                                BILL PEDERSEN, III
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)




                                        –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

VICTOR JEWELL BLACK,                         On Appeal from the Criminal District
Appellant                                    Court No. 7, Dallas County, Texas
                                             Trial Court Cause No. F09-62734-Y.
No. 05-20-00953-CR         V.                Opinion delivered by Justice
                                             Pedersen, III. Justices Partida-
THE STATE OF TEXAS, Appellee                 Kipness and Evans participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal for want
of jurisdiction.


Judgment entered this 18th day of November, 2020.




                                       –3–